DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 11/27/2020 has been entered and fully considered. Claims 1, 11-16 and 21-30 remain pending in the application, where claims 11-16 are considered withdrawn and claim 1 has been amended. 



Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection of Claims 1, and 21-31 set forth in the non-final office action mailed on 9/22/2020. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action mailed 09/22/2020.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.
i.e. including its carrier, to be flexible in order to be easily implantable inside the body of a patient and to reduce the damage to the tissue caused by the implantation of the device (¶ 70-79 for ex.). Any metallic or electronics in the device can be considered flexible to some extent to permit the implantation, similarly to the claimed metallic layer of the claimed carrier. This would suggest to one with ordinary skill in the art to consider Maruyama according to Peyser’s suggestions and present the detection device of Maruyama with a flexible carrier for the advantages explained here above.

Claim Rejections - 35 USC § 112 

6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	As to claim 1, which reads “A molecular detection device, comprising: a carrier, the carrier comprising a substrate, a middle layer, and a metal layer, wherein the middle layer is sandwiched between the substrate and the metal layer… , and the entire carrier is a flexible structure”, it is unclear how to construe the claimed carrier to be entirely flexible whereas it comprises a metal layer. Is the metal layer to be considered flexible with high temperatures (isn’t every material flexible with thermal effects)? Or is it considered to be thin enough to be bendable without breaking or cracking down? Or is the metal layer to be considered out of the claimed flexible structure of the carrier?
	For examination purposes, all these options will be considered.
	
8- Claims 21-30 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adaptable to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1 and 21-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruyama et al. (PGPUB No. 2015/0233832), hereinafter Maruyama in view of Peyser et al. (PGPUB No. 2009/0143725), hereinafter Peyser.

As to amended claims 1, 30, Maruyama teaches a molecular detection device (Figs. 1-13 and Abstract; device 50), comprising or consisting of: 
a carrier (1), the carrier comprising a substrate (21), a middle layer (22/25 which is described in ¶ 41-42 as an integrally resin molded unique layer with 25, 26, 27 being integrally part/regions of this layer), and a metal layer (the layer made up of 31/23 and 32/32), wherein the middle layer is sandwiched between the substrate and the metal layer (Figs. 4-12); 
a detector (54/55) for detecting molecules on a surface of the carrier creating a detection result (¶ 58-60); and 
a control computer, connected to the detector, and configured to analyze the detection result (inherent to ¶ 58-60, 90 and Fig. 13); 
wherein the middle layer consists of a base and a patterned bulge on the base, the patterned bulge comprises a plurality of strip-shaped bulges, the metal layer is on the patterned bulge (Figs. 5-6, 8-11; the middle layer is considered to be formed integrally of a molded resin made of two parts 25 and 27; the frame part is a region of layer 22 and can be considered as integral to region 25 making layer 22 being considered of only two parts, 25 and 27), the thickness of the base ranges from approximately 100 nanometers to approximately 200 nanometers (¶ 41; the thickness of the base, 25, of middle layer 22, to present thicknesses ranging between tens of nm to hundreds, which clearly engulfs and/or overlaps the claimed range 100nm-200nm. This would make it obvious to one with ordinary skills in the art to consider Maruyama's device wherein the thickness of the base ranges from about 100 nm to about 200 nm, since it has been held that "In ).  
	Maruyama does not teach expressly wherein the substrate is a flexible substrate, and wherein a profile of the carrier is adaptable to match profiles of solid samples and in contact with the solid samples; and the entire carrier is a flexible structure; (claim 30) wherein the curvature of the carrier matches the curvature of the irregular surfaces of the solid samples.
However, and in view of the 112(b) issues here above, Peyser teaches in a similar field of endeavor, a method of use of optical sensors for detection of therapeutic agents (Figs. 1-30 and Abstract) wherein the substrate and the entire sensor, i.e. including its carrier, is flexible to be easily implantable inside the body of a patient and to reduce the damage to the tissue caused by the implantation of the device (¶ 70-79 for ex.). Any metallic or electronics in the device can be considered flexible to some extent to permit the implantation, similarly to the claimed metallic layer of the claimed carrier. Moreover, Peyser clearly teaches that the entire sensor can be inserted in the body of a patient or to be set on the skin thereof (Figs. 14-19 and ¶ 64-66, 177 and 181 for ex.; the sensor is adaptable to be placed inside or on the skin, i.e. in firm contact with the skin and/or organs, which would suggest matching the profile, curvature and anatomic irregularities of the solid skin and of the solid organs, such as a bone, underlying the skin).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Maruyama in view of Peyser’s recommendations so that the substrate is a flexible substrate, as a mere suitable alternative (See MPEP § 2144.07 for ex.), and wherein a profile of the carrier is adaptable to match profiles of the solid samples so that the carrier is in contact with the solid samples; and the entire carrier is a flexible structure, 

As to claim 21, the combination of Maruyama and Peyser teaches the device of claim 1.
Moreover, Peyser teaches/suggests wherein the substrate comprises a material selected from the group consisting of polyethylene terephthalate, polyimide, polymethylmethacrylate, polydimethylsiloxane, and polyethylene naphthalate (¶ 70).  

As to claim 22, the combination of Maruyama and Peyser teaches the device of claim 1.
Moreover, Maruyama teaches/suggests wherein the plurality of strip-shaped bulges intersect with each other to form a net and define a plurality of holes (Fig. 12, since the plurality of strip-shaped bulges are not claimed to be continuous strip bulges).  

As to claims 23-24, the combination of Maruyama and Peyser teaches the device of claim 22.
Moreover, Maruyama teaches/suggests wherein the plurality of strip-shaped bulges comprises: a first plurality of first strip-shaped bulges; and a second plurality of second strip-shaped bulges, wherein the plurality of first strip-shaped bulges are aligned substantially parallel to each other and 3Appl. No. 16/124,496 Reply to Office Action of August 13, 2020 Attorney Docket No. US71594 extending along a first direction, and the plurality of second strip-shaped bulges are aligned substantially parallel to each other and extending along a second direction which is different from the first direction ; (new claim 24) wherein an angle between the first direction and the second direction is greater than or equal to 30 degrees and less than or equal to 90 degrees (Fig. 12; since the plurality of strip-shaped bulges are not claimed to be continuous strip 

As to claims 25-26, the combination of Maruyama and Peyser teaches the device of claim 22 and claim 1.
Moreover, Maruyama suggests wherein each of the plurality of strip-shaped bulges has a width ranging from about 20 nanometers to about 150 nanometers and a height ranging from about 20 nanometers to about 500 nanometers, and a distance between adjacent two of the plurality of strip-shaped bulges ranging from about 10 nanometers to about 300 nanometers; (new Claim 26) wherein the thickness of the metal layer ranges from 2 nanometers to 200 nanometers, since Maruyama teaches using sizes of the period pattern, i.e. including base and bulges, ranging from several nm to several hundred nm, with pitches and dimensions between the bulges ranging between tens to hundreds of nm (¶ 41), with the conductor metallic layer ranging from several nm to several micrometers (¶ 42), which overlaps with the claimed ranges; (See In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).)
 
As to claim 27, the combination of Maruyama and Peyser teaches the device of claim 1.
Moreover, Maruyama suggests wherein the metal layer is a continuous structure (Figs. 5-6, 10-11).  

As to claims 28-29, the combination of Maruyama and Peyser teaches the device of claim 1.
(Claim 29) wherein the fixed element is a fixing tape or a bendable metal frame (¶ 194; multiple variations of fixing elements are proposed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886